Title: To Thomas Jefferson from Richard O’Brien, 3 July 1806
From: O’Brien, Richard
To: Jefferson, Thomas


                        
                            Esteemed Sir
                            
                            Philadelphia 3d. July yr. 6,
                        
                        The misfortune of The loss of one of my Children necesiated me to leave washington more Sudden then I had
                            Calculated on and did not leave me The Oppertunity Of personally Thanking you for all your friendship and protection to me
                            dureing my agency in Barbary,
                        I have Closed my accounts with The department of State—excepting A small one which Mr. Madison informed me he
                            Should Consult the Secretary of The treasury on. Since I have not heard On this Subject,
                        I further intimate to you Sir That I have been one year attending to Settle my Barbary accounts. dureing this
                            period there has not been allowed me any Sum or Consideration for Expences, for Such loss of time—it was intimated to me
                            That it was not Customary, although, if allowed it would be perfectly Just.
                        Should there be a vacancy of The Consular office at Cadiz I shall be further Thankfull to you Sir for Said
                            appointment. The post and Climate would agree with me and presumeing I Should posess all The Requisite Capacities for
                            Said office—
                        it will naturally Occur to you Sir The importance of haveing an agent at Cadiz—possessed of maratime
                            Capacities. if in Case of A war with Barbary Or Any Sudden rupture That Said agent Should offhand adopt The means to give
                            The alarm and Save The Citizens and their property from the impending danger unknown to them.
                        That A maratime agent thus Stationed officially at the mouth or Entrance into the Streights would have a
                            great oppertunity of rendering Very important Services to his Country is easily perceived by you Sir—
                        As The 30th. year of our independance is approached may you See many more in happiness until That The great
                            Jehovah Thinks proper to take you from this World And rank you, above.
                        is The Sincere wish of Sir your Most Obt. Servant.
                        
                            Richd OBrien
                            
                        
                    